Exhibit 10.2

 

GUARANTY

 

THIS GUARANTY, dated September 3, 2004, is made and given by FLEETWOOD
ENTERPRISES, INC., a Delaware corporation (“Guarantor”), to RESIDENTIAL FUNDING
CORPORATION, a Delaware corporation (“Lender”).

 

RECITALS

 

A.            Lender has agreed to make certain accommodations (“Loan”) to
HOMEONE CREDIT CORP., a Delaware corporation (“Borrower”).

 

B.            The Loan is evidenced by Borrower’s Promissory Note dated as of
September 3, 2004 (as amended, supplemented or otherwise modified, including any
other instruments executed and delivered in renewal, extension, rearrangement or
otherwise in replacement of that promissory note, the “Note”) and by a
Warehousing Credit and Security Agreement (Manufactured Housing) dated as of
September 3, 2004 (as amended, restated, renewed or replaced, including any
other instruments executed and delivered in renewal, extension, rearrangement or
otherwise in replacement of that agreement, the “Agreement”).

 

C.            Guarantor is the sole shareholder of Borrower and will derive
substantial benefits from the Loan.

 

D.            Lender refuses to make the Loan until Lender receives this
Guaranty.

 

E.             In order to induce Lender to accept the Note and the Agreement
and to make the Loan to Borrower, Guarantor is willing to execute and deliver
this Guaranty to Lender.

 

AGREEMENT

 

NOW, THEREFORE, Guarantor agrees with Lender as follows:

 

1.             Definitions; Rules of Construction.  Unless otherwise defined in
this Guaranty, all capitalized terms have the meanings given to those terms in
the Agreement.  Defined terms may be used in the singular or the plural, as the
context requires.  The words “include,” “includes” and “including” are deemed to
be followed by the phrase “without limitation.”  Unless the context in which it
is used otherwise clearly requires, the word “or” has the inclusive meaning
represented by the phrase “and/or.”  References to Sections are to Sections of
this Guaranty unless otherwise expressly provided.

 

2.             Guaranty of Payment and Performance.  Guarantor irrevocably,
unconditionally and absolutely guarantees to Lender the due and prompt payment
(and not just the collectibility) by Borrower of (a) the principal, and (b) all
interest, fees, late charges and other indebtedness arising under the Note and
the Agreement, when due, whether at maturity, by reason of acceleration or
otherwise, all at the times, places and at the rates described in, and otherwise
according to the terms of, the Note and the Agreement, and all whether currently
existing or created or arising after the date of this Guaranty.  Guarantor also
irrevocably, unconditionally and absolutely guarantees to Lender the due and
prompt performance by Borrower of all other duties and obligations of Borrower
contained in the Note and the Agreement, and the due and prompt payment of all
costs and expenses incurred by Lender (including reasonable attorneys’ fees,
court costs and other litigation expenses such as expert witness fees, exhibit
preparation and courier, postage, communication and document copying expenses)
to enforce the payment and performance of the Note, the Agreement and this
Guaranty.  The payment and performance of the items set forth in this
Section are collectively referred to as the “Guaranteed Debt.”  Any sum payable
by Guarantor to Lender under this Guaranty will bear interest from the date due
until paid at a per annum rate of interest equal to the highest Default Rate
then applicable under the Agreement.

 

1

--------------------------------------------------------------------------------


 

3.             Right of Set-Off.  After an Event of Default occurs and while it
is continuing, Lender may, without notice or demand to Guarantor (which notice
or demand Guarantor expressly waives), set-off and apply any property of
Guarantor in Lender’s possession or control, or standing to the credit of
Guarantor, to the payment of the Guaranteed Debt.

 

4.             Other Transactions.  Guarantor (a) consents to all modifications
of the terms and conditions of the Guaranteed Debt and to all extensions or
renewals of the time of payment or performance of the Guaranteed Debt by
Borrower; (b) agrees that Lender need not resort to legal remedies against
Borrower or take action against any other Person obligated (an “Obligor”) for
the payment or performance of the Guaranteed Debt or against any collateral for
the Guaranteed Debt before proceeding against Guarantor under this Guaranty; (c)
agrees that no release of Borrower or any other guarantor or Obligor, and no
release, exchange or nonperfection of any collateral for the Guaranteed Debt,
whether by operation of law or by any act or failure to act of Lender, with or
without notice to Guarantor, shall release Guarantor (other than release of
Borrower upon irrevocable payment in full of the Guaranteed Debt); (d) waives
presentment, demand, notice of demand, dishonor, notice of dishonor, protest,
and notice of protest and any other notice with respect to the Guaranteed Debt
and this Guaranty, and promptness in commencing suit against any party to or
liable on the Guaranteed Debt or in giving any notice to or making any claim or
demand upon Guarantor under this Guaranty; (e) waives any defense arising by
reason of any disability or other defense of Borrower for payment of all or any
part of the Guaranteed Debt or by reason of the cessation from any cause
whatsoever of the liability of Borrower for the Guaranteed Debt other than full
payment; and (f) waives, to the extent permitted by law, all benefit of
valuation, appraisement and exemptions under the laws of the State of Minnesota
or any other state or territory of the United States.

 

5.             Continuing Guaranty.  Guarantor’s obligations under this Guaranty
are primary, absolute and unconditional.  Only full and irrevocable payment and
performance of the Guaranteed Debt will discharge Guarantor’s obligations under
this Guaranty.  Guarantor’s obligations under this Guaranty are not impaired or
affected by: (a) the genuineness, validity, regularity or enforceability of, or
any amendment or change in the Agreement or the other Loan Documents, or any
change in or extension of the manner, place or terms of payment of, all or any
portion of the Guaranteed Debt; (b) Lender’s taking or failure to take any
action to enforce the Agreement or the other Loan Documents, or Lender’s
exercise or failure to exercise any remedy, power or privilege contained in the
Loan Documents or available at law or otherwise, or the waiver by Lender of any
provisions of the Agreement or the other Loan Documents; (c) any impairment,
modification, change, release or limitation in any manner of the liability of
Borrower or its estate in bankruptcy, or of any remedy for the enforcement of
Borrower’s liability, resulting from the operation of any present or future
provision of the bankruptcy laws or any other statute or regulation, or the
dissolution, bankruptcy, insolvency or reorganization of Borrower; (d) the
merger or consolidation of Borrower, or any sale or transfer by Borrower of all
or any part of its assets or property; (e) any claim Guarantor may have against
any other Obligor, including any claim of contribution; (f) the release, in
whole or in part, of any other guarantor (if more than one), Borrower or any
other Obligor; (g) any settlement or compromise with any Obligor with respect to
any Guaranteed Debt or the subordination of the payment of all or any part of
the Guaranteed Debt to the payment of any other debts or claims that may at any
time be due and owing to Lender or any other Person; or (h) any other action or
circumstance that may (with or without notice to or knowledge of Guarantor) in
any manner or to any extent vary the risks of Guarantor under this Guaranty or
otherwise constitute a legal or equitable discharge or defense.  Guarantor’s
obligations under this Guaranty are in addition to Guarantor’s obligations under
any other guaranties of the Guaranteed Debt or any other obligations of Borrower
or any other Persons, and this Guaranty does not affect or invalidate those
other guaranties.  Guarantor’s liability to Lender is deemed to be the aggregate
liability of Guarantor under the terms of this Guaranty and any other guaranties
made by Guarantor in favor of Lender before or after the date of this Guaranty.

 

6.             Application of Payments.  Lender has the exclusive right to
determine the application of all payments and credits (whether derived from
Borrower or from any other source) to be made on the Guaranteed Debt and any
other indebtedness owed by Borrower or any other Obligor to Lender.  Lender has
no obligation to marshal any assets in favor of Guarantor or in payment of all
or any part of the Guaranteed Debt.

 

2

--------------------------------------------------------------------------------


 

7.             Recovery of Payments.  Guarantor’s obligations under this
Guaranty continue to be effective, or are automatically reinstated, as the case
may be, if at any time the performance or the payment, in whole or in part, of
any of the Guaranteed Debt is rescinded or must otherwise be restored or
returned by Lender (as a preference, fraudulent conveyance or otherwise) upon or
as a result of (a) the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Borrower, Guarantor or any other Person, (b) the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to Borrower, Guarantor or any other Person, (c) the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to any substantial part of Borrower’s, Guarantor’s or any other Person’s
property, or (d) any other action or event, all as though those payments had not
been made.  If an Event of Default exists and a case or proceeding against
Guarantor or Borrower under a bankruptcy or insolvency law prevents Lender from
declaring a default and accelerating Guarantor’s obligations under this Guaranty
or from declaring a default and accelerating any Guaranteed Debt, Guarantor’s
obligations under this Guaranty will be deemed to have been declared in default
and accelerated with the same effect as if this Guaranty and those obligations
had been declared in default and accelerated in accordance with their respective
terms, and Guarantor must immediately perform or pay, as the case may be, as
required under the terms of this Guaranty without further notice or demand.

 

8.             No Subrogation.  Until the Guaranteed Debt has been irrevocably
paid and performed in full, Guarantor irrevocably waives any claims or other
rights that Guarantor now has or may acquire against Borrower that arise from
the existence, payment, performance or enforcement of Guarantor’s obligations
under this Guaranty, including any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of Lender against Borrower or any collateral that Lender now has
or may acquire, whether or not that claim, remedy or right arises in equity or
under contract, statute or common law, including the right to take or receive
from Borrower, directly or indirectly, in cash or other property or by set-off
or in any manner, payment or security on account of that claim or other right. 
In addition, to the extent permitted by law, Guarantor irrevocably releases and
waives any such subrogation rights or rights of reimbursement, exoneration,
contribution or indemnity to the extent any such rights give rise to a claim
under the U.S. Bankruptcy Code that payments or transfers to Lender with respect
to the Guaranteed Debt constitute a preference in favor of Guarantor or a claim
under the U.S. Bankruptcy Code that the preference is recoverable from Lender. 
Any amount paid to Guarantor in violation of the preceding two sentences is
deemed to have been paid to Guarantor for the benefit of, and held in trust for,
Lender and must immediately be paid to Lender to be credited and applied to the
Guaranteed Debt, whether matured or unmatured.  Notwithstanding the blanket
waiver of subrogation rights set forth above, Guarantor specifically
acknowledges that any subrogation rights that Guarantor may have against
Borrower or any collateral that Lender now has or may acquire may be destroyed
by a nonjudicial foreclosure of the collateral.  Without limiting the foregoing,
Guarantor waives all rights and defenses arising out of Lender’s election of
remedies, even though that election of remedies (such as a nonjudicial
foreclosure with respect to security for any Guaranteed Debt) may destroy
Guarantor’s rights of subrogation and reimbursement against Borrower.  To the
extent permitted by Part 6 of Article 9 of the Uniform commercial Code of
Minnesota or of any other applicable jurisdiction (“Part 6”), Guarantor also
waives the right to require Lender to comply with the provisions of Part 6 in
connection with Lender’s enforcement of any security interest securing the
payment or performance of the Guaranteed Debt.  Guarantor specifically
acknowledges that Guarantor will receive direct and indirect benefits from the
arrangements contemplated by the Agreement and that the waivers set forth in
this Section are knowingly made in contemplation of those benefits. Guarantor
agrees that Lender will incur no liability as a result of the commercially
reasonable sale or other disposition of all or any portion of the Collateral at
any public or private sale or other disposition.  Guarantor waives (to the
extent permitted by law) any claims Guarantor may have against Lender arising by
reason of the fact that the price at which the Collateral may have been sold at
a private sale was less than the price that Lender might have obtained at a
public sale, or was less than the aggregate amount of the Guaranteed Debt, even
if Lender accepts the first offer received and does not offer the Collateral to
more than one offeree.  Guarantor agrees that any sale of Collateral under the
terms of a Purchase Commitment, or any other disposition of Collateral arranged
by Borrower, whether before or after the occurrence of an Event of Default, will
be deemed to have been made in a commercially reasonable manner.  Guarantor
acknowledges that Mortgage Loans are collateral of a type that is the subject of
widely distributed standard price quotations and that Mortgage-backed Securities
are collateral of a type that is customarily sold on a recognized

 

3

--------------------------------------------------------------------------------


 

market.  Guarantor waives any right Guarantor may have to prior notice of the
sale of Pledged Securities, and agrees that Lender may purchase Pledged Loans
and Pledged Securities at a private sale of such Collateral.

 

9.             Remedies.  Lender’s postponement or delay in the enforcement of
any right under this Guaranty is not a waiver of that right and all of Lender’s
rights under this Guaranty are cumulative and not alternative and are in
addition to any other rights granted to Lender in any other agreement or by
law.  Guarantor understands and acknowledges that time is of the essence with
respect to the performance of Guarantor’s obligations under this Guaranty.

 

10.           Reaffirmation.  When requested by Lender, Guarantor must promptly
execute and deliver a written reaffirmation of this Guaranty in such form as
Lender may require.

 

11.           Representations, Warranties and Covenants.  Guarantor represents,
warrants to Lender and agrees for the benefit of Lender, as follows:

 

(a)                                  Organization and Good Standing.  Guarantor
is a Delaware corporation duly organized, validly existing and in good standing
under the laws of such State and has the full legal power and authority to own
its property and to carry on its business as currently conducted.  Guarantor is
duly qualified as a foreign corporation to do business and is in good standing
in each jurisdiction in which the transaction of its business makes
qualification necessary, except in jurisdictions, if any, where a failure to be
in good standing has no material adverse effect on Guarantor’s business,
operations, assets or financial condition as a whole.  For the purposes of this
Guaranty, good standing includes qualification for any and all licenses and
payment of any and all taxes required in the jurisdiction of its corporation and
in each jurisdiction in which Guarantor transacts business.

 

(b)                                 Authority and Authorization.  Guarantor has
the power and authority to execute, deliver and perform this Guaranty.  The
execution, delivery and performance by Guarantor of this Guaranty has been duly
and validly authorized by all necessary corporate action on the part of
Guarantor (none of which actions has been modified or rescinded, and all of
which actions are in full force and effect).  The execution, delivery and
performance by Guarantor of this Guaranty do not and will not conflict with or
violate any provision of law, any judgments binding upon Guarantor, or the
articles of organization or operating agreement of Guarantor, and do not and
will not conflict with or result in a breach of or constitute a default or
require any consent under any agreement, instrument or indenture to which
Guarantor is a party or by which Guarantor or its property may be bound or
affected.  This Guaranty constitutes the legal, valid, and binding obligation of
Guarantor, enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights.

 

(c)                                  Financial Statements.  All financial
statements and other information given to Lender with respect to Guarantor
fairly and accurately present in all material respects the financial condition
of Guarantor as of the date of those financial statements and that information,
and there has been no material adverse change in the financial condition of
Guarantor since the date of those financial statements and that information. 
Guarantor must promptly deliver to Lender (or to Borrower in time for Borrower
to deliver to Lender) all financial statements, tax returns and other
information about Guarantor that are required by the Agreement or requested by
Lender.

 

(d)                                 No Default.  Guarantor is not in default
with respect to any order, writ, injunction, decree or demand of any court or
other governmental authority, in the payment of any material debt for borrowed
money or under any material agreement evidencing or securing any such debt.

 

4

--------------------------------------------------------------------------------


 

(e)                                  Solvency.  Guarantor is now solvent, and
there are no bankruptcy or insolvency proceedings pending or contemplated by or,
to the Guarantor’s knowledge, against Guarantor.

 

(f)                                    Relationship to Borrower.  The
consideration received or to be received by Guarantor as a result of the Loan is
worth as much or more than the liabilities and obligations incurred by Guarantor
under this Guaranty.  Guarantor has had full and complete access to the
Agreement and the Note and all other Loan Documents relating to the Guaranteed
Debt, has reviewed them and is fully aware of the meaning and effect of those
documents.  Guarantor is fully informed of all facts and circumstances that bear
upon the risks of executing this Guaranty, including all facts that a diligent
inquiry would reveal.  Guarantor has the ability to obtain from Borrower on a
continuing basis information concerning Borrower’s financial condition, and
Guarantor is not relying on Lender to provide such information.  Except as
specifically required by this Guaranty, Lender has no obligation to advise or
notify Guarantor or to provide Guarantor with any data or information about
Borrower.  Lender has not agreed to make, extend or modify any loan or other
financial accommodation to or for Guarantor in consideration of Guarantor’s
execution and delivery of this Guaranty.

 

(g)                                 Litigation.  There are no actions, claims,
suits or proceedings pending or, to Guarantor’s knowledge, threatened or
reasonably anticipated against or affecting Guarantor or any Subsidiary of
Guarantor in any court or before any arbitrator or before any government
commission, board, bureau or other administrative agency that, if adversely
determined, may reasonably be expected to result in a material adverse change in
Guarantor’s business, operations, assets or financial condition as a whole, or
that would affect the validity or enforceability of this Guaranty.

 

(h)                                 Taxes.  Guarantor and each of its
Subsidiaries has filed or caused to be filed all federal, state and local
income, excise, property and other tax returns that are required to be filed
with respect to the operations of Guarantor and its Subsidiaries, all such
returns are true and correct and Guarantor and each of its Subsidiaries has paid
or caused to be paid all taxes shown on those returns or on any assessment, to
the extent that those taxes have become due, including all FICA payments and
withholding taxes, if appropriate.  The amounts reserved as a liability for
income and other taxes payable in the financial statements delivered to Lender
under the Agreement are sufficient for payment of all unpaid federal, state and
local income, excise, property and other taxes, whether or not disputed, of
Guarantor and its Subsidiaries accrued for or applicable to the period and on
the dates of those financial statements and all years and periods prior to those
financial statements and for which Guarantor and its Subsidiaries may be liable
in their own right or as transferee of the assets of, or as successor to, any
other Person.  No tax Liens have been filed and no material claims are being
asserted against Guarantor, any Subsidiary of Guarantor or any property of
Guarantor or any Subsidiary of Guarantor with respect to any taxes, fees or
charges.

 

Guarantor’s representations and warranties in this Guaranty will survive the
execution, delivery and performance of this Guaranty and the creation and
payment of the Guaranteed Debt.

 

12.           RESERVED

 

13.           No Interest in Pledged Loans.  Guarantor represents and warrants
that Guarantor does not have a security interest in, assignment of, or any other
rights in the Pledged Loans, and Guarantor covenants that it will not accept a
security interest in, assignment of, or any other rights in the Pledged Loans so
long as Borrower owes any Obligations to Lender.

 

14.           Governing Law.  This Guaranty is governed by the laws of the State
of Minnesota, without reference to its principles of conflicts of laws.

 

5

--------------------------------------------------------------------------------


 

15.           Severability.  Any provision of this Guaranty declared to be
illegal or unenforceable in any respect is null and void and of no force and
effect to the extent of the illegality or unenforceability, but all other
covenants, terms, conditions and provisions of this Guaranty continue to be
valid and enforceable.

 

16.           Successors and Assigns.  The terms and provisions of this Guaranty
are binding upon and inure to the benefit of Lender, Guarantor and their
respective heirs, executors, administrators, personal representatives,
successors and assigns.

 

17.           Waivers and Amendments.  This Guaranty may not be amended,
modified or supplemented unless the amendment, modification or supplement is set
forth in a writing signed by both Guarantor and Lender. No waiver of any
provision of this Guaranty nor consent to any departure by Guarantor from the
terms of this Guaranty will be effective unless the same is in writing and
signed by Lender, and then that waiver or consent is effective only in the
specific instance and for the specific purpose for which given.  No notice to or
demand on Guarantor shall in any case entitle Guarantor to any other or further
notice or demand in similar or other circumstances.

 

18.           Notices.  All notices and communications required or permitted to
be given or made under this Guaranty must be in writing and must be sent by
manual delivery, overnight courier or United States registered or certified
mail, return receipt requested (postage prepaid, including registration or
certification charges), addressed as follows (or at such other address as may be
designated by Guarantor or Lender in a notice to the other):

 

If to Guarantor:

 

Fleetwood Enterprises, Inc.
3125 Myers Street
Riverside, CA 92503
Attention:  Boyd Plowman, Senior Vice President

 

If to Lender:

 

Residential Funding Corporation
7501 Wisconsin Avenue
Bethesda, MD 20814
Attention: Jim Clapp, Director

 

All periods of notice will be measured from the date of delivery if manually
delivered, from the first Business Day after the date of sending if sent by
overnight courier or from five (5) days after the date of mailing if sent by
United States mail, except that notices of changes of address are not effective
until actually received.

 

19.           Entire Agreement.  This Guaranty represents the final agreement of
guaranty between Guarantor and Lender.  This Guaranty may not be contradicted by
evidence of prior or contemporaneous oral agreements, and there are no oral
agreements between Guarantor and Lender with respect to the subject matter of
this Guaranty.  No course of prior dealings between Guarantor and Lender, no
usage of trade and no parole or extrinsic evidence of any nature may be used to
contradict or modify the terms and provisions of this Guaranty.

 

20.           Consent to Jurisdiction.  AT LENDER’S OPTION, THIS GUARANTY MAY BE
ENFORCED IN ANY STATE OR FEDERAL COURT WITHIN THE STATE OF MINNESOTA.  GUARANTOR
CONSENTS TO THE PERSONAL JURISDICTION AND VENUE OF THOSE COURTS, AND WAIVES ANY
OBJECTION TO THE PERSONAL JURISDICTION OR VENUE OF THOSE COURTS, INCLUDING THE
OBJECTION THAT VENUE IN THOSE COURTS IS NOT COVENIENT.  ANY SUCH SUIT, ACTION OR
PROCEEDING MAY BE COMMENCED AND INSTITUTED BY SERVICE OF PROCESS UPON GUARANTOR
BY FIRST CLASS REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT

 

6

--------------------------------------------------------------------------------


 

REQUESTED, ADDRESSED TO GUARANTOR AT ITS ADDRESS LAST KNOWN TO LENDER. 
GUARANTOR’S CONSENT AND AGREEMENT UNDER THIS SECTION DOES NOT AFFECT LENDER’S
RIGHT TO ACCOMPLISH SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST GUARANTOR IN ANY
OTHER JURISDICTION OR COURT.  IN THE EVENT GUARANTOR COMMENCES ANY ACTION IN
ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY
OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS GUARANTY, LENDER AT ITS
OPTION MAY HAVE THE CASE TRANSFERRED TO A STATE OR FEDERAL COURT WITHIN THE
STATE OF MINNESOTA OR, IF A TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE
LAW, MAY HAVE GUARANTOR’S ACTION DISMISSED WITHOUT PREJUDICE.

 

21.           Waiver of Jury Trial.  GUARANTOR AND LENDER EACH AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY A JURY, AND FULLY WAIVES
ANY RIGHT TO TRIAL BY JURY TO THE EXTENT THAT ANY SUCH RIGHT NOW EXISTS OR
ARISES AFTER THE DATE OF THIS GUARANTY.  THIS WAIVER OF RIGHT TO TRIAL BY JURY
IS SEPARATELY GIVEN, KNOWINGLY AND VOLUNTARILY, BY GUARANTOR AND LENDER, AND IS
INTENDED TO ENCOMPASS EACH INSTANCE AND EACH ISSUE FOR WHICH THE RIGHT TO TRIAL
BY JURY WOULD OTHERWISE APPLY.  LENDER IS AUTHORIZED AND DIRECTED TO SUBMIT THIS
GUARANTY TO ANY COURT HAVING JURISDICTION OVER THE SUBJECT MATTER AND THE
PARTIES TO THIS AGREEMENT AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF THE RIGHT TO
JURY TRIAL.  FURTHER, GUARANTOR CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF
LENDER, INCLUDING LENDER’S COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, TO
ANY OF GUARANTOR’S REPRESENTATIVES OR AGENTS, INCLUDING GUARANTOR’S COUNSEL,
THAT LENDER WILL NOT SEEK TO ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY JURY.

 

22.           Waiver of Punitive, Consequential, Special or Indirect Damages. 
EACH PARTY (THE “WAIVING PARTY”) WAIVES ANY RIGHT IT MAY HAVE TO SEEK PUNITIVE,
CONSEQUENTIAL, SPECIAL OR INDIRECT DAMAGES FROM THE OTHER PARTY AND THE OTHER
PARTY’S AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS WITH RESPECT TO ANY
AND ALL ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM
BROUGHT BY THE WAIVING PARTY AGAINST THE OTHER PARTY AND THE OTHER PARTY’S
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS WITH RESPECT TO ANY MATTER
ARISING OUT OF OR IN CONNECTION WITH THIS GUARANTY.  THIS WAIVER OF THE RIGHT TO
SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL OR INDIRECT DAMAGES IS KNOWINGLY AND
VOLUNTARILY GIVEN BY THE WAIVING PARTY, AND IS INTENDED TO ENCOMPASS EACH
INSTANCE AND EACH ISSUE FOR WHICH THE RIGHT TO SEEK PUNITIVE, CONSEQUENTIAL,
SPECIAL OR INDIRECT DAMAGES WOULD OTHERWISE APPLY.  EACH PARTY IS AUTHORIZED AND
DIRECTED TO SUBMIT THIS GUARANTY TO ANY COURT HAVING JURISDICTION OVER THE
SUBJECT MATTER AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF THE RIGHT TO SEEK
PUNITIVE, CONSEQUENTIAL, SPECIAL OR INDIRECT DAMAGES.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty with the intent to be
legally bound as of the date first above written.

 

 

FLEETWOOD ENTERPRISES, INC.,

 

a Delaware corporation

 

 

 

By:

/s/

 

 

 

 

Its:

 

 

 

 

 

Address:

3125 Myers Street

 

 

Riverside, CA 92503

 

Telephone:

(909) 351-3340

 

E.I. No.:

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

RESIDENTIAL FUNDING CORPORAITON,

 

a Delaware corporation

 

 

 

By:

/s/

 

 

 

 

Its:

 

 

 

 

8

--------------------------------------------------------------------------------